SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51886 43010, INC. (Name of small business issuer in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4400 Route 9 South, #1000, Freehold, New Jersey 07728 (Address of principal executive offices) (Zip Code) (732) 446-0546 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during he preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Revenues for year ended December 31, 2007: $0 Aggregate market value of the voting common stock held by non-affiliates of the registrant as of December 31, 2007, was: $0 Number of shares of the registrant’s common stock outstanding as of March 12, 2008 was: Transitional Small Business Disclosure Format:Yes oNo x Table of Contents TABLE OF CONTENTS PART I 1 ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 2. DESCRIPTION OF PROPERTY 2 ITEM 3. LEGAL PROCEEDINGS 2 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 2 PART II 2 ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 2 ITEM 6. MANAGEMENT’S DISCUSSION OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 7. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 4 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES 4 ITEM 8A. CONTROLS AND PROCEDURES 4 PART III 5 ITEM 9. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT 6 ITEM 10. EXECUTIVE COMPENSATION 6 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 7 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 7 PART IV 7 ITEM 13. EXHIBITS LIST AND REPORTS ON FORM 8-K 7 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 9 SIGNATURES 27 i Table of Contents PART I ITEM 1.DESCRIPTION OF
